                                            Case 3:20-cv-00913-JSC Document 33 Filed 03/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       HEAT AND FROST INSULATORS OF                       Case No. 20-cv-00913-JSC
                                           NORTHERN CALIFORNIA LOCAL
                                   8       UNION NO. 16 HEALTH AND                            ORDER TO SHOW CAUSE
                                           WELFARE TRUST FUND, et al.,                        RE: MOTION FOR DEFAULT
                                   9                                                          JUDGMENT
                                                         Plaintiffs,
                                  10              v.                                          Re: Dkt. No. 24
                                  11
                                           TRI-COUNTY INSULATION COMPANY,
                                  12       INC,
Northern District of California
 United States District Court




                                                         Defendant.
                                  13

                                  14           Now pending before the Court is Plaintiffs’ motion for a default judgment. (Dkt. No. 24.)

                                  15   Plaintiffs’ requested relief is attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g)(2)(D).

                                  16   (Dkt. No. 24 at 10.)1 The Ninth Circuit has held that an award under § 1132(g)(2) is “mandatory

                                  17   and not discretionary” where: (1) the employer is “delinquent at the time the action is filed; (2) the
                                       district court . . . enter[s] a judgment against the employer; and (3) the plan . . . provide[s] for such
                                  18
                                       an award.” Nw. Adm’rs, Inc. v. Albertson's, Inc., 104 F.3d 253, 257 (9th Cir. 1996) (internal
                                  19
                                       quotation marks and citations omitted). Plaintiffs have not established that the first and third
                                  20
                                       requirements are met.
                                  21
                                               First, Defendant was not delinquent in their contributions to Plaintiff when this action was
                                  22
                                       filed. (Dkt. No. 27, Hallmon Decl. ¶¶ 9–11.) The eventual completion of the mandatory payroll
                                  23
                                       audit confirmed this lack of delinquency. (Id.) Plaintiffs have not cited any authority that
                                  24
                                       Defendant’s delayed compliance with the mandatory payroll audit makes them delinquent under
                                  25
                                       29 U.S.C. § 1132(g)(2).
                                  26

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                           Case 3:20-cv-00913-JSC Document 33 Filed 03/11/21 Page 2 of 2




                                   1          Second, while Plaintiffs assert in their motion that the Agreement provides for an award of

                                   2   fees and costs (Dkt. No. 24 at 2), they do not cite evidence or complaint allegations to support this

                                   3   attorney argument. The declaration of Sandra Snyder, the authority upon which Plaintiffs rely for

                                   4   this assertion, cites Exhibit D, Article IX, Sec. 122 and Exhibit E, Article II, Sec. 4 to support her
                                       claim that “[t]he Bargaining Agreement . . . provides for reimbursement of attorneys’ fees and any
                                   5
                                       other expenses, including costs and audit fees, incurred in connection with the collection of
                                   6
                                       delinquent contributions.” (Dkt. No. 26 at ¶ 11.) However, there is no reference to attorneys’ fees
                                   7
                                       or costs in Exhibit D. (Dkt. No. 26-4, Exhibit D.) Plaintiffs did not supply an Exhibit E in support
                                   8
                                       of Ms. Snyder’s declaration. The Court is thus not persuaded that Plaintiffs are eligible for a
                                   9
                                       mandatory award of attorneys’ fees and costs under 29 U.S.C. 1132(g)(2).
                                  10
                                              The Court also notes that while there is no longer any need for a judgment ordering
                                  11
                                       Defendant to comply with the mandatory audit requirement, fees under section 1132(g)(2) may
                                  12
                                       still be awarded. See Nw. Adm'rs, Inc, 104 F.3d at 258 (“mandatory fees are available under §
Northern District of California
 United States District Court




                                  13   1132(g)(2) ‘notwithstanding the defendant's post-suit, pre-judgment payment of the delinquent
                                  14   contributions themselves.’”)
                                  15          Accordingly, Plaintiffs are ordered to show cause that they are entitled to a default
                                  16   judgment award of fees and costs pursuant to 29 U.S.C. § 1132(g)(2) or otherwise. Plaintiffs shall
                                  17   respond to this Order on or before March 19, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 11, 2021

                                  20

                                  21
                                                                                                     JACQUELINE SCOTT CORLEY
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
